Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Noah (Reg 35626) on 2/14/2022.
The application has been amended as follows:
In claim 2, lines 1-2; “constructing the mapping” is changed to “constructing the adjusted mapping”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor reasonably suggest the limitations recited in the independent claims. Specifically, the prior art does not disclose a calibration probe measuring electrical values and constructing an adjusted mapping using the electrical values, the positions of the electrodes, and an existing mapping by selectively either adding or replacing position and electrical values as described in the independent claims.


/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793